               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 TYRONE TAYLOR,                                  :    Civil No. 1:19-CV-02050
                                                 :
               Petitioner,                       :
                                                 :
        v.                                       :
                                                 :
 PENNSYLVANIA ATTORNEY                           :
 GENERAL and THE                                 :
 COMMONWEALTH OF                                 :
 PENNSYLVANIA,                                   :
                                                 :
               Respondents.                      :    Judge Jennifer P. Wilson

                             MEMORANDUM OPINION

       Before the court is Petitioner Tyrone Taylor’s petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254, in which Petitioner seeks to challenge the

sufficiency of the evidence used to convict him for various drug and other offenses

in the Court of Common Pleas of Chester County, Pennsylvania. (See Doc. 1 at 5.)

Pursuant to Mason v. Meyers, 208 F.3d 414 (3d Cir. 2000), the court issued an

administrative order advising Petitioner of his rights thereunder, and Petitioner has

now filed his notice of election in which he chooses to proceed with his petition as

drafted. (See Docs. 8 (order), 10 (notice of election).)

       All habeas petitions are subject to screening under Rule 4 of the Rules

Governing § 2254 Cases, under which, “[i]f it plainly appears from the petition and

any attached exhibits that the petitioner is not entitled to relief in the district court,

                                             1
the judge must dismiss the petition.” Rules Governing § 2254 Cases, 28 U.S.C.

foll. § 2254, Rule 4. Prior to engaging in screening, however, the court sua sponte

considered the proper venue for this action in light of Petitioner’s conviction in the

Eastern District of Pennsylvania but incarceration in the Middle District of

Pennsylvania.1 On January 29, 2020, the court issued an order directing Petitioner

to show cause by February 12, 2020, why his petition should not be transferred to

the Eastern District of Pennsylvania pursuant to 28 U.S.C. § 2241(d), and, to date,

Petitioner has failed to respond.

                                         DISCUSSION

       Petitioner is currently incarcerated at the State Correctional Institution at

Rockview, in Bellefonte, Centre County, Pennsylvania, which is within the

territorial boundaries of the United States District Court for the Middle District of

Pennsylvania. See 28 U.S.C. § 118(b). In his petition, Petitioner challenges the

validity of his conviction obtained in the Court of Common Pleas of Chester

County, which is located within the territorial boundaries of the United States

District Court for the Eastern District of Pennsylvania. See id., § 118(a).




1
  The issue of proper venue may be raised sua sponte by a court so long as the court provides the
parties with notice and an opportunity to be heard on the issue. See Stjerholm v. Peterson, 83
F.3d 347, 349 (10th Cir. 1996); Costlow v. Weeks, 790 F.2d 1486, 1488 (9th Cir. 1986);
Palencar v. Raijski, No. 3:15-cv-1189, 2015 WL 5227943, at *1 (M.D. Pa. Sept. 8, 2015) (noting
court’s authority to sua sponte consider proper venue); Garcia v. Pugh, 948 F. Supp. 20, 23 n.5
(E.D. Pa. 1996).
                                               2
      When a state prisoner files a petition for a writ of habeas corpus in a state

like Pennsylvania, which contains two or more federal judicial districts,

             [T]he application may be filed in the district court for the district
             wherein such person is in custody or in the district court for the
             district within which the State court was held which convicted
             and sentenced him and each of such district courts shall have
             concurrent jurisdiction to entertain the application. The district
             court for the district wherein such an application is filed in the
             exercise of its discretion and in furtherance of justice may
             transfer the application to the other district court for hearing and
             determination.

28 U.S.C. § 2241(d) (emphasis added).

      In performing this venue analysis in the context of a habeas corpus petition,

the court may rely upon traditional venue considerations. See Braden v. 30th

Judicial District, 410 U.S. 484, 493 (1973); Garcia, 948 F. Supp. at 23. These

considerations include: (1) the location where the underlying material events took

place; (2) the location where records and witnesses pertinent to the claim are likely

to be found; (3) the convenience of the forum for the petitioner and the respondent;

and (4) the familiarity of the court with the applicable laws. Braden, 410 U.S. at

493. See also Jumara v. State Farm Ins. Co., 55 F.3d 873, 879 (3d Cir. 1995)

(discussing traditional venue considerations).

      Application of these traditional venue considerations to the facts of this case

weighs in favor of transfer to the Eastern District of Pennsylvania. First, the events

central to the petition—Petitioner’s criminal trial, conviction, and sentencing—


                                           3
occurred in Chester County, Pennsylvania, in the Eastern District. Second, all of

the records and most of the participants are presumably located in Chester County.

Third, as to the convenience of the forum if a hearing is held, it would be more

convenient for most of the witnesses and the District Attorney of Chester County

to litigate this petition in the Eastern District. Obviously, Petitioner would need to

be temporarily transferred to a Pennsylvania Department of Corrections facility

near Chester County were a hearing to be required. Fourth, as both this court and

the Eastern District are familiar with the law of Pennsylvania, the factor of the

familiarity of the court with the applicable laws is evenly balanced. Considering

these factors in the context of this particular action, the traditional venue

considerations weigh in favor of transferring this case to the United States District

Court for the Eastern District of Pennsylvania where the criminal trial was held.

      The court notes that it has been the general practice of the federal district

courts in Pennsylvania to transfer habeas corpus petitions brought pursuant to §

2254 to the federal district court in which the court of conviction is located when

such conviction is being challenged. See, e.g., Ortiz v. Pennsylvania, No. 3:10-cv-

028, 2010 WL 936448, at *1 (M.D. Pa. March 15, 2010) (action transferred from

the “district (where petitioner is in custody) to the United States District Court for

the Eastern District of Pennsylvania (where petitioner was convicted) in keeping

with agreed practice of the United States District Courts for the Middle, Eastern,

                                           4
and Western Districts of Pennsylvania.”); Nightingale v. Vincent, No. Civ. A. 08–

95J, 2008 WL 1943427, at *2 (W.D. Pa. May 2, 2008) (“Moreover, the federal

district courts in the three separate districts in the Commonwealth of Pennsylvania

all follow the uniform practice of transferring habeas petitions filed by persons

incarcerated within their districts to the district which encompasses the county in

which the petitioner was convicted.”).

                                    CONCLUSION

      For the foregoing reasons and absent any response from Petitioner, the court

will transfer the petition to the United States District Court for the Eastern District

of Pennsylvania pursuant to 28 U.S.C. § 2241(d). An appropriate order follows.




                                               s/Jennifer P. Wilson
                                               JENNIFER P. WILSON
                                               United States District Judge
                                               Middle District of Pennsylvania
Dated: February 21, 2020




                                           5
